                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



FLOYD DIRETTE,

               Plaintiff,                                    Hon. Ellen S. Carmody
v.
                                                             Case No. 1:18-cv-880
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                            OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties

have agreed to proceed in this Court for all further proceedings, including an order of final

judgment. Section 405(g) limits the Court to a review of the administrative record and provides

that if the Commissioner=s decision is supported by substantial evidence it shall be conclusive.

The Commissioner has found that Plaintiff is not disabled within the meaning of the Act. For the

reasons stated below, the Court concludes that the Commissioner=s decision is not supported by

substantial evidence. Accordingly, the Commissioner=s decision is vacated and the matter

remanded for further factual findings pursuant to sentence four of 42 U.S.C. ' 405(g).

                                   STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Secretary of Health

and Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social
security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Secretary of Health and Human Services, 889 F.2d 679,

681 (6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Secretary of Department of Health and Human Services, 964 F.2d 524, 528 (6th Cir.

1992). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Secretary of Health and Human Services, 735 F.2d

962, 963 (6th Cir. 1984). As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This

standard affords to the administrative decision maker considerable latitude, and indicates that a

decision supported by substantial evidence will not be reversed simply because the evidence would

have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d at 545.


                                                2
                                        PROCEDURAL POSTURE

                  Plaintiff was 56 years of age on his alleged disability onset date. (PageID.296).

He successfully completed college and worked previously as a teacher aide and assistant principal.

(PageID.75, 89). Plaintiff applied for benefits on September 29, 2015, alleging that he had been

disabled since July 22, 2015, due to demyelinating polyneuropathy, nervous system disorder,

radicular lumbar pain and trauma, prostate cancer, chronic and major depression, suspected

autoimmune disease, degeneration of spinal discs, weakness, and loss of function in extremities.

(PageID.296-97, 331). Plaintiff=s application was denied, after which time he requested a hearing

before an Administrative Law Judge (ALJ). (PageID.185-294).

                  On October 18, 2017, ALJ Donna Grit conducted a hearing with testimony being

offered by Plaintiff and a vocational expert. (PageID.82-119). In a written decision dated

December 5, 2017, the ALJ determined that Plaintiff was not disabled. (PageID.48-76). The

Appeals Council declined to review the ALJ=s determination, rendering it the Commissioner=s final

decision in the matter. (PageID.31-36). Plaintiff subsequently initiated this appeal pursuant to

42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.

                                ANALYSIS OF THE ALJ=S DECISION

                  The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can


1
    1.    An individual who is working and engaging in substantial gainful activity will not be found to be
         Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2.   An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
         404.1520(c), 416.920(c));

                                                         3
make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

his residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                 The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and he can satisfy his burden by demonstrating that his impairments are so severe that

he is unable to perform his previous work, and cannot, considering his age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which his residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Commissioner of Social Security,

127 F.3d 525, 528 (6th Cir. 1997).

                 The ALJ determined that Plaintiff suffered from: (1) degenerative changes of the

lumbar, thoracic, and cervical spine; (2) status post cervical fusion; (3) carpal tunnel syndrome;




   3.   If an individual is not working and is suffering from a severe impairment which meets the duration
        requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations
        No. 4, a finding of Adisabled@ will be made without consideration of vocational factors. (20 C.F.R. ''
        404.1520(d), 416.920(d));

   4.   If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made
        (20 C.F.R. '' 404.1520(e), 416.920(e));

   5.   If an individual=s impairment is so severe as to preclude the performance of past work, other factors
        including age, education, past work experience, and residual functional capacity must be considered to
        determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                        4
(4) lower extremity neuropathy; (5) right shoulder degenerative changes; (6) history of right

shoulder rotator cuff tear repair surgery/bilateral shoulder tendinitis; and (7) history of prostate

cancer, severe impairments that whether considered alone or in combination with other

impairments, failed to satisfy the requirements of any impairment identified in the Listing of

Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.52-59).

               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform sedentary work subject to the following limitations: (1)

he cannot climb ladders, ropes, or scaffolds; (2) he cannot crawl and can only occasionally stoop,

crouch, balance, kneel, and climb ramps/stairs; (3) he can frequently perform handling and

fingering activities; (4) he can occasionally reach bilaterally; (5) he can occasionally be exposed

to extreme cold; and (6) he cannot use vibratory hand tools.         (PageID.59).    Based on the

testimony of a vocational expert, the ALJ found that Plaintiff was still capable of performing his

past relevant work as a teacher aide. Accordingly, the ALJ denied Plaintiff’s claim for benefits.

I.             The ALJ’s Step II Findings are not Supported by Substantial Evidence

               Plaintiff argues that he is entitled to relief because the ALJ’s conclusion that he

does not suffer from a severe emotional impairment is not supported by substantial evidence. A

severe impairment is defined as “any impairment or combination of impairments which

significantly limits your physical or mental ability to do basic work activities,” 20 C.F.R. §

416.920(c), and which lasts or can be expected to last “for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). Basic work activities include: (1) physical functions such

as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling; (2)


                                                 5
capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-workers

and usual work situations; and (6) dealing with changes in a routine work setting. 20 C.F.R. §

416.921(b); see also, Despins v. Commissioner of Social Security, 257 Fed. Appx. 923, 929 n.2

(6th Cir., Dec. 14, 2007).

                An impairment “can be considered not severe only if it is a slight abnormality that

minimally affects work ability regardless of age, education, and experience.”              Rogers v.

Commissioner of Social Security, 486 F.3d 234, 243 n.2 (6th Cir. 2007) (quoting Higgs v. Bowen,

880 F.2d 860, 862 (6th Cir.1988)); see also, Williamson v. Secretary of Health and Human

Services, 796 F.2d 146, 151 (6th Cir. 1986) (an impairment is less than severe only if it is a “slight

abnormality which has such a minimal effect on the individual that it would not be expected to

interfere with the individual’s ability to work, irrespective of age, education and work

experience”).

                Step two of the sequential disability process is considered a “de minimus hurdle”

designed to subject to dismissal only those claims which are “totally groundless” from a medical

standpoint. Rogers, 486 F.3d at 243 n.2; Despins, 257 Fed. Appx. at 929; Higgs, 880 F.2d at 860.

As the Sixth Circuit has recognized, “this lenient interpretation of the severity requirement in part

represents the courts’ response to the Secretary’s questionable practice in the early 1980s of using

the step two regulation to deny meritorious claims without proper vocational analysis.” Long v.

Apfel, 1 Fed. Appx. 326, 331 (6th Cir., Jan. 9, 2001) (quoting Higgs, 880 F.2d at 862).




                                                  6
               The ALJ recognized that Plaintiff has been diagnosed with depression and anxiety

and has experienced “suicidal thoughts” as well as “disorganized thoughts and impaired memory.”

(PageID.53).   The ALJ also noted that, from December 2015 through May 2017, Plaintiff

repeatedly exhibited anxiety, fear, and nervousness. (PageID.53). The ALJ further noted that

Plaintiff had been prescribed medication to treat his depression and anxiety. (PageID.53). As

the ALJ also noted, however, the record contains evidence that Plaintiff has, at times, exhibited

less serious symptoms of emotional impairment. While this evidence is certainly relevant to an

assessment of the extent to which Plaintiff is limited by his emotional impairments, such does not

support the conclusion, given the other evidence, that Plaintiff’s emotional impairments are neither

severe nor impose any functional limitations. In sum, while the degree of limitation imposed by

Plaintiff’s emotional impairments is subject to reasonable debate, it is not reasonable to conclude

that Plaintiff’s emotional impairments do not limit his ability to perform basic work activities.

Accordingly, the ALJ’s determination that Plaintiff does not suffer from any severe emotional

impairment is not supported by substantial evidence.

               Furthermore, the harmless error standard articulated in Maziarz v. Sec’y of Health

and Human Services, 837 F.2d 240 (6th Cir. 1987), is inapplicable in this circumstance. At step

two of the sequential disability analysis articulated above, the ALJ must determine whether the

claimant suffers from a severe impairment. In Maziarz, the court held that where the ALJ finds

the presence of a severe impairment at step two and proceeds to continue through the remaining

steps of the analysis, the alleged failure to identify as severe some other impairment constitutes

harmless error so long as the ALJ considered the entire medical record in rendering his decision.


                                                 7
Id. at 244; see also, Kirkland v. Commissioner of Social Security, 528 Fed. Appx. 425, 427 (6th

Cir., May 22, 2013) (“so long as the ALJ considers all the individual’s impairments, the failure to

find additional severe impairments. . .does not constitute reversible error”). Here, the ALJ’s RFC

finding contains no non-exertional limitations from which the Court concludes that the ALJ failed

to properly consider Plaintiff’s emotional impairments when assessing his RFC. Thus, the ALJ’s

failure to find that Plaintiff suffered from a severe emotional impairment is not harmless. See

Mish v. Commissioner of Social Security, 2011 WL 836750 at *1-2 (W.D. Mich., Mar. 4, 2011).

This failure likewise leads to the conclusion that the ALJ’s RFC determination is not supported by

substantial evidence.

               While the Court finds that the ALJ’s decision fails to comply with the relevant legal

standards, Plaintiff can be awarded benefits only if “all essential factual issues have been resolved”

and “the record adequately establishes [his] entitlement to benefits.” Faucher v. Secretary of

Health and Human Serv’s, 17 F.3d 171, 176 (6th Cir. 1994); see also, Brooks v. Commissioner of

Social Security, 531 Fed. Appx. 636, 644 (6th Cir., Aug. 6, 2013). This latter requirement is

satisfied “where the proof of disability is overwhelming or where proof of disability is strong and

evidence to the contrary is lacking.” Faucher, 17 F.3d at 176; see also, Brooks, 531 Fed. Appx.

at 644.

               Evaluation of Plaintiff’s claim requires the resolution of certain factual disputes

which this Court is neither competent nor authorized to undertake in the first instance. Moreover,

there does not exist compelling evidence that Plaintiff is disabled. Accordingly, this matter must

be remanded for further factual findings, including but not necessarily limited to, an accurate


                                                  8
assessment of the severe impairments from which Plaintiff suffers, an assessment of his residual

functional capacity, and a determination as to whether there exists a significant number of jobs

which Plaintiff is capable of performing despite his limitations.

                                         CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

not supported by substantial evidence. Accordingly, the Commissioner=s decision is vacated and

the matter remanded for further factual findings pursuant to sentence four of 42 U.S.C. '

405(g). A judgment consistent with this opinion will enter.




Dated: July 24, 2019                                          /s/ Ellen S. Carmody
                                                             ELLEN S. CARMODY
                                                             U.S. Magistrate Judge




                                                 9
